Citation Nr: 1506056	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for recurrent nose bleeds.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which finalized the reduction of the Veteran's bilateral hearing loss.  The Veteran timely appealed that decision.

Historically, the Veteran filed a claim for increased evaluation of his bilateral hearing loss in March 2007.  An increased evaluation was denied in a June 2008 rating decision; the Veteran submitted additional evidence and in a December 2009 rating decision the RO proposed to reduce the Veteran's bilateral hearing loss evaluation.  After scheduling the Veteran for an April 2010 hearing that he failed to report to, the RO finalized reduction of the Veteran's bilateral hearing loss evaluation from 40 percent to 10 percent disabling, effective May 27, 2010.  After completing appeal of that reduction issue, the RO eventually restored the Veteran's 40 percent evaluation for bilateral hearing loss, effective May 27, 2010 in a January 2013 rating decision.  Consequently, the only issue left with respect to the bilateral hearing loss claim is the initial increased evaluation claim for which the Veteran applied and this is the claim that the Board will address on appeal.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2014; a transcript of that hearing is associated with the claims file.

The issue of increased evaluation of the Veteran's bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a May 2012 correspondence, the Veteran stated that he wished to withdraw all issues on appeal with the exception of his bilateral hearing loss claim.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of service connection for a heart disorder and obstructive sleep apnea, and the claim to reopen service connection for recurrent nose bleeds have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history respecting the nose bleeds, sleep apnea and heart disorder claims, the Board notes those claims arise from the June 2008 rating decision; the Veteran timely submitted a notice of disagreement with that decision in August 2008.  The RO issued a statement of the case as to the nose bleeds, sleep apnea, and heart disorder claims in October 2009.  The Veteran timely completed appeal of those issues by submitting a November 2009 substantive appeal, VA Form 9.  Thus, the Board has jurisdiction over those claims at this time.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In a May 2012 written correspondence, the Veteran indicated that he wished to withdraw appeal of all issues with the exception of his bilateral hearing loss claim.  In light of this statement from the Veteran, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to the recurrent nose bleeds, sleep apnea, and heart disorder issues on appeal.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal of the issues of service connection for a heart disorder and obstructive sleep apnea, and the claim to reopen service connection for recurrent nose bleeds is dismissed


REMAND

The Veteran's last VA examination of his bilateral hearing loss disability was in September 2012.  During his March 2014 hearing, the Veteran testified that since his last VA examination, his hearing loss disability has worsened.  Therefore, the Board must remand the bilateral hearing loss claim at this time in order to obtain a new VA examination so the current severity of that disability may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Cincinnati VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including audiometric evaluation, deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

If the Veteran is unemployed, the examiner should opine whether his bilateral hearing loss precludes substantially gainful employment consistent with this education and past work experience.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


